DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/036,242 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation in part, “the display controller transmits a hotkey control signal to the keyboard controller,”.  There is insufficient antecedent basis for this limitation, the keyboard controller, in the claim.  Basis for the limitation in question is established in/for the case of claim 8, however claim 9 depends upon claim 7.  Applicant may have intended for 9 to depend instead on claim 8 – congruent with that dependency as presented for the case(s) of claims 18 and 19, which otherwise correspond to claims 8 and 9 respectively.  Examiner also notes claim 18 is dependent upon claim 12 (corresponding to claim 2), however claim 8 does not depend on corresponding claim 2.  For the purposes of compact prosecution Examiner understands claim 9 to depend on claim 8 instead of claim 7, satisfying antecedent basis requirements accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 2019/0096316) in view of Hou (US 2015/0278624).

As to claim 1, Kang teaches/suggests an electronic device, comprising:
a display panel (Fig. 1 Display 100, [0046] “The display unit 110 is defined as a device that has a display area for displaying an image. The display unit 110 has a matrix of pixels PX”);
a display controller (Fig. 4 140 to comprise 144, 143, 120 and 130 etc.), configured to control displaying of the display panel ([0074], in view of Fig. 4 120 and 130); and
a host (Fig. 1 Host 200, [0042] “Examples of the host 200 may include a computer, a smart phone, a digital TV, a smart pad, a set top box (STB), a server, a graphic processor, and an application processor”), electrically connected to the display controller (connected to 100 via DS,CS line between 201 and 101; Examiner notes no claim limitations require the host to be physically located remote/external to a/the display comprising the display panel, however Kang teaches/suggests as much see Fig. 1),
wherein the host executes an application to render a display image ([0042] see “computer” and “application processor” embodiment(s) in particular) and transmits the display image to the display controller through an image-transmission channel between the host and the display controller ([0042] “In FIG. 1, the host 200 may provide the video signal DS and the control signal CS to the display device 100 through the second interface 201. The host 200 is not particularly limited as long as it can provide a signal to the display device 100 through a video interface” in further view of [0074], [0040] “The kind of the video interfaces is not particularly limited. Examples of the video interfaces may include a digital visual interface (DVI), a high definition multimedia interface (HDMI), a mobile industry processor interface (MIDI), and a display port”), 
Fig. 5 S20 Detecting Control Pattern, as performed by 143a, [0083], [0086] “the pattern detection unit 143a may set a virtual search window area, and may confirm whether or not the control pattern exists in the video signal DS by searching whether or not the control pattern is provided in the search window area. Meanwhile, even when the control pattern exists in the video signal DS, if the control pattern is a pattern provided to an area other than the search window area set by the pattern detection unit 143a, the pattern detection unit 143a still determines that the control pattern does not exist in the video signal DS. In this case, the pattern detection unit 143a does not transmit to the decoding unit 143b the video signal DS”), 
wherein in response to the pixels in the specific area satisfying the predetermined condition (Fig. 5 S20-S40), the display controller triggers a virtual input signal, and transmits the virtual input signal ([0094] “In some embodiments of the present disclosure, the characteristic control signal CONT3 may include an external control signal OS; consequently, each of the first external control signal OS1, the second external control signal OS2, and the third external control signal OS3 may constitute a part of the characteristic control signal CONT3”) Examiner notes the generation of CS to comprise CONT3, is primarily disclosed as being for the purposes of controlling the operation characteristics of the display device 100 (see e.g. [0039]), as distinguished from host 200, however Kang is explicit in disclosing CONT3 as comprising both internal (IS1-2) and external control signals (OS1-3) and suggests the transmission of CONT3 externally in e.g. ([0089] “The signal selection unit 143c may transmit at least a part of the generated characteristic control signal CONT3 to one or more other component that can be either located inside the timing control unit 140 or outside the timing control unit 140. In an exemplary embodiment of the present disclosure, the characteristic control signal CONT3 may directly include the address data; in another embodiment, it may not include the address data. When the characteristic control signal CONT3 does not include the address data, the signal selection unit 143c may directly transmit the characteristic control signal CONT3 to a position corresponding to the address data”).
Kang fails to explicitly disclose a transmission of e.g. CONT3 to the host through a data-transmission channel between the host and the display controller (e.g. channel between 101 and 201), so that the host executes a specific operation corresponding to the virtual input signal.
Hou evidences the obvious nature of a transmission of data/signal to a host through a data-transmission channel between the host and a device controller (Abs “The processing unit controls the second data transmission interface to transmit data to the first data transmission interface”, Fig. 1 from 64 to 54 of Host device 50), so that the host executes a specific operation corresponding to the virtual input signal (Abs “The information processing module recognizes the part of the at least one information encoding pattern captured by the image capturing module, so as to control the host device or the input device to execute corresponding operation”, Fig. 2 106, [0022], [0037]).  Hou further evidences the obvious nature of detecting whether pixels in a specific area of a display image satisfy a predetermined condition ([0037]).  Hou further suggests the manner in which such a transmission so as to control the host device and/or a communicatively connected device, may serve to increase the functionality associated with one or more host/display device combinations, to include a wide array of corresponding commands/operations associated with various detectable encoding patterns, and analogous to that control pattern detected remotely from a host as per the disclosure of Kang.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kang to comprise transmission of CONT3 to the host through a data-transmission channel between the host and the display controller (e.g. channel between 101 and 201), so that the host executes a specific operation corresponding to the virtual input signal as taught/suggested by Hou, the motivation as further taught/suggested therein that such a control signal transmission may serve to increase host functionality to include the performance of various operations corresponding to a wide array of detectable encoding patterns.

As to claim 2, Kang in view of Hou teaches/suggests the device of claim 1.
Kang in view of Hou further teaches/suggests the device wherein the image-transmission channel is different from the data-transmission channel (Kang [0042] “In FIG. 1, the host 200 may provide the video signal DS and the control signal CS to the display device 100 through the second interface 201. The host 200 is not particularly limited as long as it can provide a signal to the display device 100 through a video interface”).

As to claim 3, Kang in view of Hou teaches/suggests the device of claim 1.
Kang in view of Hou further teaches/suggests the device wherein the predetermined condition comprises a specific change or a specific ratio in a color of the pixels in the specific area, or the pixels in the specific area having a specific pattern or specific text (Kang [0086] “the pattern detection unit 143a may set a virtual search window area, and may confirm whether or not the control pattern exists in the video signal DS by searching whether or not the control pattern is provided in the search window area”, see also that encoding pattern of Hou e.g. [0044] “For example, the dispositions of the color of the two information encoding patterns 521, 523 can be different, so that the information processing module 70 can easily recognize the two information encoding patterns 521,523.”).


As to claim 11, this claim is the method claim corresponding to system/device claim 1 and is rejected accordingly.

As to claims 12-13, these claims are the method claims corresponding to system/device claims 2-3 respectively, and are rejected accordingly.


2.	Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 2019/0096316) in view of Hou (US 2015/0278624) and Shpigor “Practical Video Game Bots”, hereinafter ‘Shpigor’.

As to claim 4, Kang in view of Hou teaches/suggests the device of claim 1.
Kang in view of Hou fails to explicitly disclose the device wherein the virtual input signal is a keyboard scan code supporting the Universal Serial Bus (USB) protocol.
Shpigor evidences the obvious nature of a virtual input signals being a keyboard scan code supporting the Universal Serial Bus (USB) protocol (Chapter 5 Extra Techniques, page 276 “Arduino IDE provides libraries to emulate keyboard and mouse devices” pages 276-285 Keyboard Emulation “There are several options to implement a protocol for sending commands from the script. The simplest way is to use the serial interface ... A bot with an input device emulation feature behaves like a typical clicker bot. It analyzes a picture of the game window and simulates keypresses. ... Then, we call the begin method of the Keyboard object. It starts emulating a keyboard device.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kang in view of Hou such that those virtual input signals comprise a keyboard scan code supporting the Universal Serial Bus (USB) protocol as taught/suggested by Shpigor, the motivation as similarly taught/suggested therein that such an input emulation may serve to reduce/eliminate the need for a user to perform otherwise repetitive keystrokes and/or optimally timed keypresses enabling a user’s attention to be elsewhere (see e.g. Purpose of Bots section of Chapter 1). 

As to claim 10, Kang in view of Hou teaches/suggests the device of claim 1.
Kang in view of Hou fails to explicitly disclose the device wherein the display controller is further configured to track a game character and a life bar thereof in the display image, and analyze whether the pixels in the specific area corresponding to the life bar satisfy the predetermined condition.
Shpigor evidences the obvious nature of a controller configured to track a game character and a life bar thereof in the display image, and analyze whether the pixels in the specific area corresponding to the life bar satisfy the predetermined condition (page 142 Example with Diablo 2 “There is a control panel on the bottom side of the screen. The most important element of this panel for our case is the four hotkey slots where you can see red potions. Our bot can use items from these slots to affect the character parameters.”, page 145 “implementing the in-game bot with the following algorithm: 1. Read a current health level of the player character. 2. Compare the level with the threshold value. 3. If the level is below the threshold, use a healing potion. This algorithm allows us to keep the player character alive while the healing potions are available”, in further view of that “analyze a picture of the game window and simulates keypresses” disclosure as identified above for the case of claim 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kang in view of Hou to comprise tracking a game character and a life bar thereof in the display image, and analyze whether the pixels in the specific area corresponding to the life bar satisfy the predetermined condition as taught/suggested by Shpigor, the motivation as similarly taught/suggested therein that such a tracking and predetermined condition may serve to give a user/operator a competitive advantage and/or increase application enjoyment by eliminating a need for repetitive and/or critically timed inputs.

As to claim 14, this claim is the method claim corresponding to system/device claim 4 and is rejected accordingly.

As to claim 20, this claim is the method claim corresponding to system/device claim 10 and is rejected accordingly.


3.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 2019/0096316) in view of Hou (US 2015/0278624) and McGowan (US 2016/0179556).

As to claim 8, Kang in view of Hou teaches/suggests the device of claim 1.
Kang in view of Hou fails to explicitly disclose the device further comprising a hub and a keyboard controller, and the keyboard controller is connected to the display controller through the hub, and is configured to provide a vendor identifier and a product identifier for recognition by the host.  Kang does however disclose host 200 embodiments to include that computer of [0042] which are known/routinely connected to I/O devices/peripherals such as a USB keyboard through a hub, with such a hub known/routinely used for instances wherein a host may otherwise only offer a limited number of e.g. USB ports that cannot accommodate a desired number of USB peripherals connected simultaneously.  In other words, POSITA would have been aware of the manner in which such a hub would provide for an efficient switching between various I/O configurations and USB peripherals while eliminating the need for repeatedly unplugging/plugging in said peripherals.
McGowan evidences the obvious nature of a host/display device further comprising a hub and a keyboard controller, and the keyboard controller is connected to the display controller through the hub ([0025] “An I/O device 108, such as a USB device or a vendor-defined device, may electrically connect to a host 100. ... such as a USB keyboard, a USB mouse, or USB game controllers, among others.”), and is configured to provide a vendor identifier and a product identifier for recognition by the host ([0026] “The I/0 device 108 includes information about its characteristics in the form of data structures, i.e., descriptors. The descriptors include device descriptors, configuration descriptors, string descriptors, interface descriptors, class-specific descriptors, vendor-specific descriptors, and endpoint descriptors, among other types of descriptors described by the 1/0 Device Class and USB 3.1 Specifications. For example, the device descriptors include information about an I/0 device as a whole, including a particular device class of the I/0 device and the product and vendor identification numbers associated with the I/0 device. Further, in some examples, the configuration descriptors indicate a series of interfaces used to expose the capabilities of the 1/0 device 108. For instance, the configuration descriptors may provide the amount of power a particular configuration utilizes or the number of interfaces associated with the descriptor”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kang in view of Hou to further comprise a hub and a keyboard controller wherein the keyboard controller is connected to the display controller through the hub, and is configured to provide a vendor identifier and a product identifier for recognition by the host, as taught/suggested by McGowan, the motivation as similarly taught/suggested therein that such an I/O configuration includes the use of known techniques/prior art elements to improve similar devices in a manner yielding predictable results with a reasonable expectation of success (see rationale provided above regarding rapid transition between I/O configurations in addition to known benefits of input speed for the case of a keyboard in particular), and that said identifiers so supplied to the host may facilitate an automatic host configuration process for interaction therewith.

As to claim 18, this claim is the method claim corresponding to system/device claim 8 and is rejected accordingly.  See that note above (112(b) rejection) concerning slight differences in claim dependency for claims 2, 8 and 9 vs. 12, 18 and 19.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to one or more of a transmission of control signals between host and display devices, and macro-ed/triggered control/input signals in response to the detection of one or more particular pixel conditions/thresholds being met.


Allowable Subject Matter
	Claims 5-7, 9, 15-17 and 19 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669